Name: Commission Regulation (EEC) No 1634/86 of 28 May 1986 laying down detailed rules for the application of the supplementary trade mechanism to olive oil and oil-cake imported into Portugal
 Type: Regulation
 Subject Matter: information technology and data processing;  trade policy;  processed agricultural produce;  agricultural activity;  civil law
 Date Published: nan

 No L 144/20 Official Journal of the European Communities 29. 5 . 86 COMMISSION REGULATION (EEC) No 1634/86 of 28 May 1986 laying down detailed rules for the application of the supplementary trade mechanism to olive oil and oil-cake imported into Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 251 thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), and in particular Article 7 ( 1 ) thereof, Whereas Article 249 of the Act of Accession provides that olive oil and oil-cake are to be subject to the supplemen ­ tary trade mechanism (STM) ; whereas Article 251 of the same Act provides that an estimate is to be drawn up at the start of each marketing year on the basis of produc ­ tion and consumption estimates for olive oil and oil-cake in Portugal ; whereas a specific estimate is to be drawn up for the period 1 March 1986 until the beginning of the 1986/87 marketing year ; whereas, however, as regards oil-cake, reference should be made to the calendar year ; whereas the target ceilings fixed are based on these esti ­ mates ; Whereas Commission Regulation (EEC) No 574/86 (2) laid down the detailed rules for the application of the supplementary trade mechanism ; whereas certain of the detailed rules for the application of that mechanism should be adapted to the particular requirements of the oils and fats sector ; Whereas Regulation (EEC) No 569/86 provides that products from third countries may be imported into a Member State in which the STM applies only on presen ­ tation of an STM import licence, unless the products in question are subject to quantitative restrictions ; whereas certain detailed rules on the issue of the said licence should be specified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Customs Tariff from the other Member States of the Community shall be 2 000 tonnes for the period 1 March to 31 October 1986. 2. The target ceiling for imports into Portugal of oil ­ cake falling within subheading 23.04 B of the Common Customs Tariff from the Community shall be 18 000 tonnes for the period 1 March to 31 December 1986. Article 2 1 . The period of validity of the STM licence referred to in Article 2 of Regulation (EEC) No 574/86 shall be limited to three months from the date on which the application was submitted. However, for each marketing year, including the period from 1 March to 31 October 1986, and in respect of olive oil , the validity of the licences shall expire no later that 3 1 October. As regards oil-cake , the validity of the licences shall expire no later than 31 December. 2 . The security shall be 50 ECU per 100 kg of olive oil and 30 ECU per tonne of oil-cake. The security shall be given in accordance with the provi ­ sions of Regulation (EEC) No 2220/85 (3). The undertaking to release the products in question for consumption during the period of validity of the docu ­ ment shall constitute the primary requirement within the meaning of Article 20 of Regulation (EEC) No 2220/85. Article 3 Before the 15th of each month, Portugal shall inform the Commission of the quantities of products in respect of which STM licences have been issued during the prece ­ ding month . Article 4 The provisions of Article 2 shall apply mutatis mutandis to STM import licences . Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 March 1986. HAS ADOPTED THIS REGULATION : Article 1 1 . The target ceiling for import into Portugal of olive oil falling within subheading 15.07 A of the Common (') OJ No L 55, 1 . 3 . 1986, p . 106 . 2) OJ No L 57, 1 . 3 . 1986, p . 1 . (3) OJ No L 205, 3 . 8 . 1985, p. 5 . 29 . 5 . 86 Official Journal of the European Communities No L 144/21 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 May 1986. For the Commission Frans ANDRIESSEN Vice-President